[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________                        FILED
                                                                U.S. COURT OF APPEALS
                                No. 10-15315                      ELEVENTH CIRCUIT
                            Non-Argument Calendar                    AUGUST 31, 2011
                          ________________________                     JOHN LEY
                                                                        CLERK
                      D.C. Docket No. 1:10-cr-20315-AJ-1

UNITED STATES OF AMERICA,

                                   llllllllllllllllllllllllllllllllllllllllPlaintiff-Appellee,

                                      versus

GENNADY KOTLYARSKY,

                                lllllllllllllllllllllllllllllllllllllllDefendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                (August 31, 2011)

Before PRYOR, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:

      Gennady Kotlyarsky appeals his conviction for possession with intent to

distribute oxycodone. 21 U.S.C. § 841(a)(1), (b)(1)(C). Kotlyarsky argues, for the
first time, that his plea of guilty is invalid because he was misinformed about the

length of his supervised release, Fed. R. Crim. P. 11(b)(1)(H)–(I). We affirm.

      Any error did not prejudice Kotlyarsky’s substantial rights. Although the

district court failed to inform Kotlyarsky about a minimum term of six years of

supervised release, see 21 U.S.C. § 841(b)(1)(C), Kotlyarsky knew from his plea

agreement, change of plea hearing, and presentence investigation report that he

faced a term of “at least” three years of supervised release, see United States v.

Bejarano, 249 F.3d 1304, 1307 (11th Cir. 2001). Kotlyarsky failed either to object

when the district court sentenced him below the statutory minimum term to five

years of supervised release, see id. at 1306 n.1, or to move timely to withdraw his

plea of guilty, see United States v. Brown, 586 F.3d 1342, 1347 (11th Cir. 2009).

Furthermore, Kotlyarsky does not argue that, “but for the error, he would not have

entered [his] plea” of guilty. United States v. Dominguez Benitez, 542 U.S. 74,

83, 124 S. Ct. 2333, 2340 (2004).

      We AFFIRM Kotlyarsky’s conviction.




                                          2